Citation Nr: 1018240	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-19 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected asthma.  


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from September 1979 to 
October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision, 
issued in November 2007, in which the RO, in pertinent part, 
assigned a 10 percent rating for the Veteran's service-
connected asthma.  The Veteran perfected a timely appeal of 
that rating decision.  

During the pendency of the appeal, in a February 2010 rating 
decision, the RO assigned a 30 percent evaluation for the 
Veteran's service-connected asthma.  As this evaluation 
represents less than the maximum available under applicable 
diagnostic criteria, the Veteran's claim for an increased 
evaluation remains viable on appeal. See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After a review of the claims file the Board has determined 
that further development is warranted.  In a February 2010 
written statement the Veteran's representative indicated that 
the Veteran had to visit his private physician two times 
monthly to control his asthma attacks.  Similarly, the 
Veteran reported having to see his private physician as often 
as two times a month to control his asthma at his January 
2010 VA examination.  The claims file does not contain 
private treatment records from the Veteran's private 
physician.  Without such records, the Board is precluded from 
proper appellate review of the Veteran's claim.  As such, the 
Board finds that a remand is necessary to obtain the 
outstanding private treatment records and associate them with 
the claims file.  




Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment for asthma, 
to include all physician visits and 
hospital admissions, which are not 
currently associated with the Veteran's 
claims file should be requested.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  After completion of the foregoing and 
after undertaking any further notice or 
development deemed warranted by the 
record, the RO must readjudicate the 
Veteran's claim on the merits.  The RO's 
adjudication of the rating assigned for 
the Veteran's asthma disability should 
include consideration of whether staged 
ratings, pursuant to Hart v. Mansfield, 
21 Vet. App. 505 (2007) are appropriate.  

3.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.







The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


